Citation Nr: 0030950	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-13 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the spine.

2.  Entitlement to service connection for degenerative joint 
disease of the spine.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1966 to February 
1969.  He also had unverified periods of service with the 
Arkansas National Guard.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which the service connection for 
degenerative disc disease of the spine, degenerative joint 
disease of the spine and PTSD was denied.  


FINDINGS OF FACT

1.  The veteran was not diagnosed with degenerative disc 
disease of the spine or degenerative joint disease of the 
spine during service, or within a year thereafter.  

2.  Competent medical evidence has not been presented showing 
a nexus, or link, between degenerative disc disease of the 
spine or degenerative joint disease of the spine and the 
veteran's period of active service.  

3.  The veteran's subsequently diagnosed PTSD is not shown to 
have its origins in his military service.



CONCLUSIONS OF LAW

1.  The veteran's degenerative disc disease of the spine was 
not incurred in service.  38 U.S.C.A. 1101, 1110, 1112, 1113, 
1137, 5107 (West 1991); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 
3.309 (1999).

2.  The veteran's degenerative joint disease of the spine was 
not incurred in service.  38 U.S.C.A. 1101, 1110, 1112, 1113, 
1137, 5107 (West 1991); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 
3.309 (1999).

3.  The veteran's PTSD was not incurred in service.  38 
U.S.C.A. 1101, 1110, 1112, 1113, 1137, 5107 (West 1991); 38 
C.F.R. 3.102, 3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for degenerative disc disease and degenerative 
joint disease of the spine and PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and arthritis or psychoses becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1999).

The VA's has fulfilled its duty to assist in the development 
of the claim under 38 U.S.C.A. § 5107(a) (West 1991); Floyd 
D. Spence National Defense Authorization Act for FY 2001, 
Pub. L. No. 106-398, § 1611 (2000) (to be codified at 38 
U.S.C.A. § 5107(a)).  

I.  Background

The active service medical records do not show complaints of 
or treatment for back pain, degenerative disc disease or 
degenerative joint disease of the spine or a psychiatric 
disorder, including PTSD.  In fact the veteran's spine and 
psychiatric examinations were normal on his February 1969 
report of medical examination at separation.  

The veteran's musculoskeletal system and psychiatric 
condition were normal on the August 1978 report of medical 
examination at enlistment for the Arkansas National Guard.  
No defects were noted.  A July 1979 individual sick slip from 
the Arkansas National Guard showed that the veteran was seen 
for back pain.  Light duty, no lifting 7-10 pounds for next 
10 days was noted in the remarks section of the sick slip.  
The veteran's disposition was noted as "duty".  The July 1979 
medical records from the Arkansas National Guard showed that 
the veteran was seen for complaints of lower back pain.  The 
assessments were M-S syndrome and hysterical paralysis vs. 
malingering.  

The VA examined the veteran in September 1975.  The diagnoses 
were anxiety neurosis (from records at Mental Hygiene Clinic, 
reported to the examiner over the telephone) and congenital 
anomaly of lumbar 5, insufficient, and no evidence of any 
symptomatology resulting of this.  X-rays of the lumbar spine 
were normal except for congenital anomaly consisting of an 
attempted stabilization of the 5th lumbar segment.  

From November 1975 to December 1975 the veteran was 
hospitalized at the VA hospital in Little Rock, Arkansas.  
The diagnoses included anxiety neurosis with depressive 
features.  

VA outpatient treatment records dated July 1985 to April 1997 
showed that the veteran was seen for complaints of low back 
pain and psychiatric disorders.  The July 1985 imaging 
profile impression was anterior spurring L3 through L5 and 
slight disc space narrowing at L3-4 and L4-5.  The May 1992 
lumbosacral spine imaging report impression was anterior 
spurring L3 through L5 and slight disc space narrowing at L3-
4 and L4-5.  In August 1996 the diagnostic impression was low 
back pain.  The X-ray report impression was degenerative disc 
disease at L3-L4 and degenerative changes of the facet joints 
at L4-L5, bilaterally.  The January 1997 Vet Center notes 
revealed that the veteran had some PTSD symptoms, which were 
apparently related to his Vietnam experience.  He tended to 
focus more on his physical problems than his stress related 
problems.  In April 1997 a history of degenerative joint 
disease of L3-L4 was noted and the assessment was acute 
exacerbation of low back pain.  

Social Security Administration (SSA) records, dated August 
1997, reflected a favorable decision based upon the veteran's 
history of treatment for chronic back pain.  SSA referred to 
a July 1997 orthopedic examination, which showed multiple 
level degenerative disc disease with possible nerve root 
compression.  

At the October 1997 RO hearing the veteran testified that he 
served as a carpenter assigned to an engineering unit in 
Vietnam.  He stated that his duties mainly consisted of 
building bridges and that the received mortar fire on 
occasion.  The veteran named a specific friend who was killed 
in his tent in late 1968 and another friend that wounded his 
hand.  He reported that he saw a lot of Vietnamese 
causalities on the road and that he was shot at once near the 
end of his tour.  The veteran testified that he served in the 
Arkansas National Guard until 1979.  He stated that that year 
while at summer camp, he reported to sick call with back 
pain, which radiated down his leg.  The veteran reported that 
he was given light duty and advised to leave the Guard.  He 
indicated that his back continued to worsen over the years 
and that the he received no formal treatment, but self-
medicated with pain pills.  The veteran testified that he 
finally sought VA treatment in 1996 and was told that he had 
a bone disease.  He could recall no discussion concerning the 
onset of his condition.  

The VA examined the veteran in October 1997 and the 
impression was anxiety disorder, not otherwise specified.  

In February 1998 the RO sent a letter to the Arkansas 
Adjutant General in an attempt to verify the veteran's Army 
National Guard service.  The veteran reported service with 
the 151 Calvary from 1978 to 1979.  The RO requested all 
service medical records for the period 1978 to 1979 and a 
line of duty determination for a back injury during 1979.  
The Arkansas Adjutant General responded in March 1998 and 
sent the service medical records but did not verify the dates 
of service.  A line of duty determination was not included in 
the March 1998 response.  

The VA outpatient treatment records dated March 1998 to July 
1999 showed that the veteran was seen for back pain 
complaints and psychiatric disorders.  The March 1998 imaging 
profile impression was C3-4, C5-6 and probably C6-7 early 
degenerative disc disease.  The diagnostic impressions were 
generalized anxiety disorder and depressive disorder, not 
otherwise specified in August 1998.  The veteran complained 
of low back pain in June and December 1998.  The diagnosis 
was generalized anxiety disorder in March, June and July 
1999.  

In March 1999 the veteran's counsel submitted Operational 
Reports of the 864th Engineer Battalion (Construction), 
including Company B to which the veteran was attached as a 
carpenter, for the periods of January 1968, April 1968, July 
1968, October 1968, January 1969 and April 1969.  The April 
1968 Operational Report showed that during the "Tet" 
Offensive Company D was forced to assume the role of Infantry 
and also the units of this Battalion had to provide their own 
security in areas where threat of enemy action was 
continuous.  With regard to Company B, to which the veteran 
was assigned, there was no evidence of engagement in action 
against the enemy.  

In June 1999 a private physician wrote that the veteran had 
chronic low back pain that was attributed to his degenerative 
joint disease in the L3-L4 region and chronic anxiety 
disorder.  

The July 1999 private Report of Psychological Evaluation 
diagnoses were PTSD, chronic, delayed and anxiety disorder 
not otherwise specified. The examiner summarized that the 
veteran's long-standing psychological maladjustment was 
consistent with a history of combat trauma.  The pattern and 
significance of the latter symptoms was a common one with 
combat veterans in that he was able to use psychological 
defense mechanisms, such as repression and denial, during the 
years immediately following his combat experiences.  However, 
as time went by and his physical health and energy level 
declined, he was progressively less able to prevent the 
disturbing impact of the PTSD and anxiety-related symptoms 
and his distress became gradually worse.  Objective 
psychological testing confirmed the presence and clinical 
significance of the associated PTSD and affective symptoms.  

A September 1999 letter from a private physician indicated 
that the veteran's symptoms were in keeping with PTSD.  The 
veteran reported that he served with the combat engineers 
while in Vietnam and recounted the experience of having two 
to three bridges he helped put up get blown away by the 
enemy.  He sated that the bridges were tore out by mortars.  
The veteran reported that he experienced low back pain while 
in the National Guard and that the pain continues today.  

At the May 2000 Videoconference the veteran testified that he 
frequently came into contact with booby traps and land mines 
and that one of his jobs was to clear areas before he went in 
with the bulldozers, front-end loaders, graders and other 
equipment.  He stated that he thought a specific friend of 
his was killed when hit by some shrapnel and that a truck was 
hit by mortar.  The veteran reported that he was rocketed 
from time to time in Nha Trang and that he was mortared when 
preparing to leave.  He indicated that he was fired upon when 
he had perimeter guard duty.  The veteran described going 
through the countryside in road construction and bridge 
repair operations with the 864th and from time to time coming 
upon dead bodies, which were Vietcong.  He asserted that he 
arrived in Vietnam in 1969.  The veteran testified that he 
joined that Arkansas National Guard and that during annual 
summer training, either in 1971 or 1972, he had an injury.  
He stated that he was sitting on his footlocker and when he 
got up he had a sharp pain in his right lower back.  The 
veteran indicated that his back was X-rayed and that he was 
told that he had a back problem.  

II.  Degenerative Disc Disease and Degenerative Joint Disease 
of the Spine 

Initially, it is noted that the veteran has been diagnosed as 
suffering from degenerative disc disease and degenerative 
joint disease of the spine.  Therefore, the current existence 
of a disability has been established.  The active service 
medical records did not show diagnosis of or treatment for a 
back disorder.  There is no objective medical opinion of 
record relating his current degenerative disc disease and 
degenerative joint disease of the spine to his period of 
active service.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in line of duty.  38 U.S.C.A. § 101(24); see also Biggins v. 
Derwinski, 1 Vet. App. 474, 477- 78 (1991) (discussing 
provisions of section 101(24)).  Active duty for training 
includes periods of full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101(22).  Inactive duty includes other than full-time duty 
performed by the Reserves.  38 U.S.C.A. § 101(23).

In other words, service connection is not warranted for 
diseases or injuries unless the individual was on active duty 
for training at the time of the disablement due to the injury 
or disease.  Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VA 
O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 (1990).  "Injury" is 
defined as harm resulting from some type of external trauma 
and "disease" is defined as harm resulting from some type of 
internal infection or degenerative process.

The Arkansas National Guard medical records showed complaints 
of low back pain.  The veteran testified that he was sitting 
on his footlocker and when he got up he had a sharp pain in 
his right lower back.  However, there is no indication from 
these medical records or the veteran's testimony that a back 
injury (as defined above) was incurred while he was on active 
duty for training or inactive duty training.  38 U.S.C.A. §§  
101(24), 101(22) and 101(23).  

Based on the evidence of record and the applicable law and 
regulations, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for degenerative disc disease and degenerative 
joint disease of the spine.  The veteran has not presented 
competent medical evidence that his degenerative disc disease 
and degenerative joint disease of the spine is related to his 
service.  

As the preponderance of the available evidence is against the 
veteran's claim, entitlement to service connection for 
degenerative disc disease and degenerative joint disease of 
the spine must be denied.

III.  PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that, where a claimed stressor is 
alleged to have occurred during combat, VA must make a 
specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Combat status may also be established by service 
records or "other supportive evidence."  See West v. Brown, 7 
Vet. App. 70, 76 (1994).  VA is not required to accept the 
veteran's assertions that he was engaged in combat but, in 
arriving at its findings of fact, the credibility of the 
veteran's testimony and statements of record must be 
addressed.  See Cohen v. Brown, 10 Vet. App. 128 (1999).  

The veteran's DD214 showed that specialty title was 
carpenter.  He received the National Defense Service Medal, 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
The veteran had 11 months and 16 days of Foreign Service in 
Vietnam.  His form DA20 showed that the veteran served in 
Vietnam from February 1968 to February 1969 as a carpenter 
and heavy construction carpenter.  There was no evidence that 
he received any individual combat badges and there was no 
indication that he was personally engaged in combat with the 
enemy.

The objective evidence of record does not suggest that the 
veteran was engaged in combat.  "Engaged in combat with the 
enemy" has been defined as requiring that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In the instant case, the evidence indicates that the veteran 
was engaged in noncombat military occupations, namely, a 
carpenter and a heavy construction carpenter.  His DD-214 did 
not reflect the receipt of any combat badges.  According to 
Zarycki v. Brown, 6 Vet. App. 91, 198 (1993), when it has 
been determined that a veteran was not engaged in combat, 
"...the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
(cite omitted).  Instead, the record must contain service 
records which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor."  See also Swann v. 
Brown, 5 Vet. App. 229 (1993), Wood v. Derwinski, 1 Vet. App. 
190 (1991).  

The record does not contain any corroboration that the 
veteran experienced or witnessed an event, which resulted in 
a response of intense fear, helplessness or horror.  While 
the veteran stated that a couple of his friends were killed 
in an air attack late in 1968 or early 1969 at Nha Trang and 
that they were attacked while moving between bridge building 
assignments, there is no confirmation that these events 
occurred.  Although, the veteran stated that a specifically 
named friend was killed in a mortar attack in late 1968 or 
early 1969, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) wrote that the 1968 morning reports 
and available U. S. Army casualty data did not verify that 
the veteran's specifically named friend was killed in 1968.  
The objective record does not support a finding that he was 
engaged in combat.  The Board finds that the veteran was not 
engaged in combat.  38 C.F.R. § 1154(b) (West 1991).

The record does contain a diagnosis of PTSD, made by a 
private Report of Psychological Evaluation in July 1999.  
However, this diagnosis is not supported by documentation of 
corroborated stressors.  The diagnosis was based upon 
information provided solely by the veteran.  As the veteran 
was not engaged in combat credible supporting evidence that 
the claimed in-service stressor actually occurred is 
required.  USASCRUR did not verify the veteran's reported 
stressors.  Consequently, the Board concludes that service 
connection for PTSD is not warranted.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD.


ORDER

Service connection for degenerative disc disease and 
degenerative joint disease of the spine is denied.

Service connection for PTSD is denied.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 12 -


- 1 -


